Citation Nr: 1426741	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  14-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date for an award of pension benefits, prior to March 1, 2011.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to December 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that assigned March 1, 2011 as the effective date for the Veteran's award of pension benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim for pension benefits was received on February 22, 2012.

2.  The RO assigned March 1, 2011, as the effective date for the award of pension benefits.


CONCLUSION OF LAW

The criteria for an effective date for an award of pension benefits prior to March 1, 2011 have not been met.  38 U.S.C.A. §§ 1502, 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.114, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

 Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the claim for an earlier effective date for the award of pension benefits is a downstream issue from the original grant of this benefit in the October 2012 rating decision.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003 (December 22, 2003), 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess at 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The October 2012 rating action granted the Veteran's pension claim, and assigned an effective date of February 22, 2012.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The June 2012 letter met the duty to assist the Veteran in the development of the claim.  The Board finds that no further assistance is warranted. 

As explained below, a determination of the proper effective date for the award of pension is based in pertinent part on when the claim for the benefit was received, when entitlement arose and when the applicable liberalizing law was issued.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim. The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and not prejudicial to the Veteran. 

Analysis 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

All Veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17. 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards set forth at 38 C.F.R. § 4.16 but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be authorized.  38 C.F.R. § 3.321(b)(2). 

Unless specifically provided otherwise, the effective date of an award of pension based on an original claim or a claim reopened after a final adjudication, is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002), 38 C.F.R. § 3.400 (2013). 

The Veteran's claim for pension benefits was received on February 22, 2012.  By rating action dated October 2012, the RO granted the claim, effective February 22, 2012.  In a letter dated October 2012, the RO notified the Veteran his claim had been granted.  He was also advised that it might be possible for his award to be effective one year prior to the date of the initial award.  The letter stated that to grant an earlier effective date, it must be shown that the Veteran would have met the eligibility requirements under the law as of September 17, 2001, based upon his permanent disability at that time, according to Public Law 103-103, Section 206-207 and met the income eligibility for the period one year prior to the date of his claim.  

The Veteran submitted an eligibility verification report in November 2012 that indicated his only income consisted of Social Security benefits.  

By award letter dated March 2013, the RO granted disability pension benefits effective March 1, 1011.  

The record shows the Veteran was born in November 1931, and, therefore, met the eligibility requirements for pension benefits on September 17, 2001.

The Board will address whether the Veteran is entitled to an earlier effective  An exception to the general statutory rule that the effective date of an award cannot be earlier than the date of application is found at 38 U.S.C.A. 5110(g), which provides as follows: 

Subject to the provisions of section 5101 of this title, where . . . pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award . . . shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. 5110(g) (West 2002).

Section 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary. . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary."

Of note, the meaning of the term "administrative determination of entitlement" was litigated before and decided by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997).  The appellant in that case argued that the phrase means the date as of which the administrative process ultimately determines a veteran became entitled to benefits, i.e. the date disability arose in Mr. McCay's case.  Id. at 1579.  The Government argued that it means the date upon which the administrative determination is made, i.e., the date of decision.  Id. The Federal Circuit decided that the meaning asserted by the government was correct. 

The Federal Circuit explained that this interpretation flows from the legislative history of 38 U.S.C.A. § 5110(g) which allowed for VA to review previously denied claims and obviated the need for the claimant to refile a previously denied claim when a change in law provided a basis for granting the previously denied benefit.  Id. at 1580-81.  The Federal Circuit also explained that the government's interpretation was supported by VA regulations.  In this regard, the Federal Circuit noted that 38 C.F.R. § 3.114 provided that in situations where the claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law, benefits are authorized for a period of one year prior to the date of receipt of such request, but if VA reviews a claim on its own initiative more than one year after the effective date of a liberalizing law, benefits are authorized for a period of one year prior to the date of administrative determination of entitlement. Id. 1581.  It explained that the regulation only makes sense if "the date of administrative determination" refers to when VA makes its decision because only in situations where the veteran had not filed a claim would this date be earlier than the date of application."  Id. 

Additionally, in that decision, the Federal Circuit stated that the authority found in 38 U.S.C.A. § 5110(g) to grant benefits one year prior to the date of administrative determination of entitlement can only refer to those cases in which a veteran has previously filed a claim which has been denied because only in those cases is a claim already on file.  Id. at 1580. 

In this case, the RO originally assigned February 22, 2012 as the effective date for the award of pension benefits.  This was the date the Veteran's claim was received.  Subsequently, March 1, 2011 was assigned as the effective date, and the Veteran argues it should be retroactive to 2001.  Thus, in this case, the RO has already applied the "liberalizing law" rule, and granted benefits one year prior to the date of the Veteran's claim. 

The regulation implementing 38 U.S.C.A. § 5110(g) is 38 C.F.R. § 3.114. This regulation provides, in pertinent part, as follows: 

(a) Effective date of award.  Where pension . . . is awarded . . . pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award . . . shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. 

Where pension . . . is awarded . . . pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase. 

(1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 

(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 

(3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 

38 C.F.R. § 3.114 (2013).

On December 27, 2001, the President signed into law the Veterans Education and Benefits Expansion Act of 2001, Pub. Law. 107-103. Section 206 was titled "Expansion of presumptions of permanent and total disability for veterans applying for nonservice-connected pension." 

Section 206 modified 38 U.S.C.A. § 1502(a) and added a note under that section that the effective date of the amendment to subsection (a) shall take effect as of September 17, 2001. The amended §1502(a) reads as follows: 

(a) For the purposes of this chapter, a person shall be considered to be permanently and totally disabled if such person is any of the following: 

(1) A patient in a nursing home for long-term care because of disability. 

(2) Disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner. 

(3) Unemployable as a result of disability reasonably certain to continue throughout the life of the person. 

(4) Suffering from-- 

(A) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or 

(B) any disease or disorder determined by the Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled. 

First, the Board must determine if the change in law referred to by the Veteran was a "liberalizing" law. "  A liberalizing law or VA issue is one which effects a substantive change in law or regulation and creates a new basis for entitlement to a benefit."  VAOPGCPREC 11-1999 (September 2, 1999) (citing Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) and Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

The change in § 1502(a) allowed a claimant who could not prove that he had a disease that the Secretary had determined to be such as to justify a determination that persons suffering therefrom are permanently and totally disabled or that he had disability, which would last throughout his lifetime, sufficient to render it impossible for the average person to follow a substantially gainful occupation, to nevertheless prove that he was disabled by evidence that Commissioner of Social Security had determined that the claimant was disabled for purposes of any benefits administered by the Commissioner.  This fits squarely into the definition of a liberalizing law explained in Routen and cited to in the VA General Counsel opinion.  Moreover, treating it as a liberalizing law is consistent with the Veterans Court's explanation in Spencer because the change in § 1502(a) liberalized the requirements for entitlement to the nonservice-connected pension.  Although in both versions disability must be shown, in the amended version this can be shown by a finding of disability by the Commissioner of Social Security, where as previously this was not the case.  The Board therefore finds that the change in 38 U.S.C.A. § 1502(a) , effected by Pub. Law. 107-103, was a liberalizing law.

In the instant case, the date of administrative entitlement was February 22, 2012, the date that the RO determined that the Veteran was entitled to nonservice-connected pension based on the claim received on that date.  The RO has applied the "liberalizing law" rule can and assigned March 1, 2011 as the effective date of the award of pension benefits.  There is no basis on which an earlier effective date may be assigned.  


ORDER


An effective date for an award of pension benefits prior to March 1, 2011 is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


